Citation Nr: 1207770	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-00 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right sacroiliac joint dysfunction (SIJD).

2.  Entitlement to service connection for a low back disability other than SIJD, claimed as secondary to service-connected disabilities.

3.  Entitlement to service connection for a right hip disability, claimed as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1977 to October 1977, and from October 2003 to October 2004.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's service-connection claims for a chronic lumbar sprain [claimed as a back condition] and for a hip condition.  The Veteran disagreed with these determinations, and perfected an appeal as to both issues.

The Veteran was scheduled to appear for a hearing with a Veterans Law Judge (VLJ) in January 2009.  He failed to report for this hearing.  The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2011).

Clarification of issues on appeal

It appears from the record that the Veteran has been diagnosed with multiple disabilities of the low back, to include chronic lumbar sprain, lower thoracic degenerative disc disease, lumbar stenosis, and sacroiliac joint dysfunction.  The Board has expanded the Veteran's service connection claim to include consideration of whether service connection may be awarded for each of his diagnosed low back disabilities.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim].  As discussed in more detail below, the evidence currently of record favors a finding that the Veteran's SIJD was aggravated by his service-connected right knee disability.  As such, the Board will award service-connection for SIJD herein.  However, a remand is necessary before a final decision can be made as to the Veteran's other diagnosed low back disorders.  

Remanded issues

The Veteran's service-connection claims for a hip disability and a low back disability [other than SIJD] are addressed in the REMAND portion of the decision below and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's SIJD was aggravated by his service-connected right knee disability.   


CONCLUSION OF LAW

Service connection for SIJD, as secondary to his service-connected right knee disability, is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.           §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

A VCAA notice letter regarding the Veteran's low back disability claim was sent to the Veteran in February 2007.  The Board need not discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the Veteran's claim for service connection for SIJD.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  

The Board also notes the Veteran has been provided notice regarding degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced February 2007 letter.  As discussed in detail below, the Board is granting the Veteran's claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);    38 C.F.R. § 3.303.  

Service connection may also be granted for a disability which is proximately due to, or the result of another service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R.      § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he has a current low back disability that was either caused or aggravated by his service-connected residuals of a right knee injury, status post arthroscopy.  

With respect to Wallin element (1), current disability, the record makes clear that the Veteran was diagnosed with right sacroiliac joint dysfunction in May 2006, and that he continues to receive treatment for this condition to the present day.  See, e.g., the Veteran's May 25, 2006 VA medical treatment report [diagnosing right sacroiliac joint dysfunction]; and a December 7, 2009 VA Physical Therapy Note [noting continued complaints of low back pain and a diagnosis of "chronic SIJD"].  Wallin element (1) is accordingly satisfied.  

With respect to Wallin element (2), service-connection for the Veteran's residuals of a right knee injury, status post arthroscopy, is clearly established.  

With respect to Wallin element (3), nexus or relationship, the Veteran's VA physical therapist examined the Veteran in December 2009, and pertinently noted that the Veteran has "chronic SIJD" that is "complicated by his [right] knee problems and antalgic gait.  The limping further aggravates the SIJD."  To treat this condition, the therapist focused on strengthening the Veteran's right knee to improve his overall gait pattern.  See the Veteran's December 7, 2009 VA Physical Therapy Note.  No other medical evidence of record contrary to this positive nexus opinion exists of record.  Thus, the evidence of record favors a finding that the Veteran's SIJD was in fact aggravated by his service-connected right knee disability.  All three elements of Wallin are accordingly established, and the benefit sought on appeal is allowed.  


ORDER

Service connection for right sacroiliac joint dysfunction (SIJD) is granted.


REMAND

The Board sincerely regrets the additional delay in adjudicating the Veteran's remaining claims.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.
Low back disability other than SIJD

The record demonstrates that the Veteran has been diagnosed with low back disabilities other then SIJD, to include a chronic lumbar strain, degenerative disc disease of the lower thoracic spine, and lumbar spinal stenosis.  See the May 2007 VA examiner's report, page 3; see also the Veteran's April 1, 2009 private hospital report from A.S.H.  Although the May 2007 VA examiner determined that the Veteran's low back disabilities were not as likely as not secondary to his service-connected right knee disability, the record demonstrates that the Veteran subsequently underwent a lumbar laminectomy in April 2009, which the Veteran now asserts became necessary as a result of his deteriorating right knee condition.           See the Veteran's May 11, 2009 statement in support of claim.  The Veteran's low back conditions [other than SIJD] have not been evaluated since May 2007 by a VA examiner, and an open question remains as to whether the Veteran's service-connected right knee disorder has aggravated any of his low back disabilities beyond their normal progression since May 2007.  Such must be addressed by a medical professional.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Additionally, in light of the fact that the Board has just awarded the Veteran service connection for SIJD above, the Board believes that any potential impact such disability might have on the Veteran's other diagnosed low back disabilities must also be explored.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

Right hip disability

There is conflicting medical evidence of record as to whether the Veteran has a current right hip disability.  X-rays of the Veteran's hip taken at the May 2007 VA examination pertinently show "[m]inimal osteoarthritic spurring . . . about the acetabulum."  A diagnosis of "minimal degenerative changes" was issued.  See the May 7, 2007 VA radiology report.  Curiously however, upon review of these x-ray results, the May 2007 VA examiner determined that the Veteran actually had "no orthopedic disease" of the right hip.  See the May 2007 VA examiner's report, page 3.  In a subsequent private treatment report dated November 25, 2008, Dr. M.D.C. similarly noted that the Veteran's "hip joints were well maintained," the "ischium is level," and "[t]here is no evidence of fracture, dislocation, or osteopathology."  

The Board believes that new X-rays should be taken of the Veteran's right hip to determine whether a current disability actually exists.  Additionally, a medical opinion should be obtained addressing whether it is as likely as not that the Veteran has a hip disability that was caused by or aggravated beyond its normal condition by the Veteran's service-connected right knee or SIJD disabilities.  

Readjudication

The Board adds that the RO last issued a Supplemental Statement of the Case (SSOC) addressing the issues remanded herein in October 2008.  Since that time, multiple VA treatment reports, private treatment records and lay statements of argument have been submitted to VA by the Veteran that are relevant to the Veteran's service-connection claims for low back and right hip disabilities.  Such evidence is located in temporary files that are now associated with the Veteran's claims folder.  The Board emphasizes that all evidence submitted subsequent to October 2008 that is relevant to the Veteran's service connection claims must be considered before issuing a SSOC in compliance with these remand instructions.  

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any recent medical treatment he has received for his claimed low back or right hip disabilities.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated treatment records from VA medical facilities.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  VBA should then schedule the Veteran for an orthopedic examination of his low back.  The examiner should review the Veteran's VA claims folder and a copy of this REMAND, and after a thorough examination, should clarify whether the Veteran has any low back disabilities other than sacroiliac joint dysfunction (SIJD).  If possible, the examiner should attempt to distinguish symptomatology attributable to the Veteran's SIJD from symptomatology attributed to any other diagnosed spine disorder.  If the examiner cannot ascribe particular symptoms to either diagnosis, this should also be indicated. 

The VA examiner should then provide opinions with supporting rationale as to each of the following questions:

a.) Does the Veteran have a current low back disability [other than SIJD] that was as likely as not (i.e. 50 percent or greater probability) caused or aggravated by his service-connected right knee disability?

b.) Does the Veteran have a current low back disability [other than SIJD] that was as likely as not (i.e. 50 percent or greater probability) caused or aggravated by his service-connected SIJD?
The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  VBA should then schedule the Veteran for an orthopedic examination of his right hip, which must include administration of x-rays.  The examiner should review the Veteran's VA claims folder and a copy of this REMAND, and after a thorough examination, should clarify whether the Veteran has any right hip disabilities, to include degenerative arthritis.  The Board has already awarded the Veteran service connection for sacroiliac joint dysfunction (SIJD).  If possible, the examiner should attempt to distinguish symptomatology attributable to the Veteran's SIJD from symptomatology attributed to any diagnosed right hip disorder.  If the examiner cannot ascribe particular symptoms to either diagnosis, this should also be indicated. 

The VA examiner should then provide opinions with supporting rationale as to each of the following questions:

a.) Does the Veteran have a current right hip disability that was as likely as not(i.e. 50 percent or greater probability) caused or aggravated by his service-connected right knee disability?  

b.) Does the Veteran have a current right hip disability that was as likely as not  (i.e. 50 percent or greater probability) caused or aggravated by his service-connected SIJD?

As discussed above, the examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After undertaking all required procedural development under the VCAA, and any other evidentiary development it deems necessary, the VBA should review the Veteran's entire record [to include all relevant evidence submitted since October 2008], and readjudicate the Veteran's service-connection claims.  If the claims are denied, in whole or in part, the VBA should provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


